19 A.3d 1232 (2011)
NEW LONDON COUNTY MUTUAL INSURANCE COMPANY
v.
Karolyn FONTAINE et al.
No. 2010-49-APPEAL.
Supreme Court of Rhode Island.
May 26, 2011.
Lauren D. Wilkins.
Joseph J. Altieri.

ORDER
This case came before the Supreme Court for oral argument on March 30, 2011, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not be summarily decided. After hearing the arguments of counsel and reviewing the memoranda of the parties, we conclude that cause has been shown.
Accordingly, the case is assigned to the regular calendar for full briefing and argument. The plaintiffs brief will be due within forty days of the date of this order. Further briefing shall be in accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure.